DETAILED ACTION
1.	 With regard to the amendment filed 02/27/2021, the Applicant amended claims 1, 5, 9, 15 and 16. No claims are cancelled. Claims 21, 22 and 23 are newly added.
Claims 1-23 are pending. No new matter is added.

Response to Arguments
2.	 Applicant’s arguments, see pages 9-14, filed 02/27/2021 with respect to claims
have been fully considered and are persuasive. The rejections of claims has been
withdrawn.
3.	The Applicant amended claim 9 to include subject matter of previously indicated
claim 9 as allowable subject matter to include intervening and base claims 1 and 8.
Therefore, claim 9 is allowable. Independent claims 1, 15 and 18 are amended. With
further search and considerations, the prior art rejections applied to claims 1, 15 and 18
are withdrawn. Claims 1, 15 and 18 are rejected under 35 U.S.C. 112(b). See section
below.


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time
policy as set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8, 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA   35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1, 15 and 18 recite limitations – “classifying the functionality of the kidney by analyzing at least one feature determined from the kidney image data and the at least one clinical biomarker, wherein segmenting kidney image data is based at least in part on a weighted probabilistic shape prior associated with the kidney and uses a Markov-Gibbs random field probabilistic model associated with the kidney”.

	The claimed and amended limitations appear to be directed to segmenting kidney based on weighted shape of kidney and markov Gibbs random field model. However, it is not clear as the definition of the probabilistic shape prior, and if it is to be interpreted as shape previously associated with the kidney. Further, the segmentation of kidney further discloses using Markov Gibbs random field probabilistic model is used to segmentations of kidney, however, it is not clear and appear to be run on limitation and appear to be indicative of if the shape prior uses markov random field probabilistic model. 



Allowable Subject Matter
6.	Claims 1-8, 10-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Claim 9 is allowed. 


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any

the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661